Title: Thomas Jefferson to John Brown, 25 April 1813
From: Jefferson, Thomas
To: Brown, John


          Sir Monticello Apr. 25. 13.
          On recieving from you mr Walker’s bill of prices (which I now inclose) I examined your account, which I had not done before, and soon found that mr Walker’s bill related only to grist mills. I therefore sent a messenger to him and asked him to state the prices of saw mill work, which he did. on comparing these with yours I found them very
			 materially different. my original agreement for building the saw mill was with him, and when he turned it over to you, he told me you would work at his prices, and I think when you delivered me
			 your
			 account you said it was you made his prices your rule of charging. I think therefore it will be better to let him take your account and extend it according to his prices. I noted to him some articles of which I wished to know the prices, and he wrote me he could not decide them without seeing them. I set out to Bedford tomorrow & shall be back in three weeks. on my return, if you consent I will get him to come here, see the work and settle the prices of every article. I am aware that his prices are by no means the lowest that even the best millwrights work at. but they are those I expected to pay, and am willing to abide by. if you will signify your consent in a line to be lodged here before my return, I will then immediately fix a day for him and yourself to meet here and will let you know it. Accept my best wishes.
          Th:
            Jefferson
        